Citation Nr: 0931300	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
conversion reaction.

2.  Entitlement to a rating in excess of 20 percent for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to March 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO denied increased ratings for service-connected 
conversion reaction and for back disability (to include 
arthritic changes), rated 30 and 20 percent disabling, 
respectively.  The RO also denied service connection for a 
heart disability.  The Veteran filed a notice of disagreement 
(NOD) in April 2002, and the RO issued a statement of the 
case (SOC) in February 2003.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2003.  

In June 2006, the Veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

In April 2007, the Board denied service connection for a 
heart disability and remanded the remaining claims to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After accomplishing some of the requested 
development, by rating decision in April 2009, the AMC 
granted a 70 percent rating for conversion reaction from 
September 28, 2001 (the date of the Veteran's claim for an 
increased rating);.  However, the AMC also denied a rating in 
excess of 70 percent for conversion reaction, as well as a 
rating in excess of 20 percent for a back disability (as 
reflected in a May 2009 supplemental SOC (SSOC)) and returned 
these matters to the Board.

While the RO has granted a higher rating for conversion 
reaction, inasmuch as a higher rating is available, the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision addressing the claim for a higher rating 
for conversion reaction is set forth below.  The claim for a 
higher rating for a back disability is addressed in the 
remand following the order; that matter is being remanded to 
the RO, via the AMC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the June 2006 hearing, the Veteran's representative raised 
the issue of service connection for bilateral knees and hips 
secondary to the service-connected back disability.  It does 
not appear that these claims for service connection have yet 
been addressed by the RO.  As such, these matters are not 
properly before the Board, and are thus referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  Pertinent to the current claim for increase, the 
Veteran's service-connected conversion reaction has been 
manifested by insomnia, depression, frustration, anxiety, 
irritability, and some short term memory loss; overall, these 
symptoms are indicative of no more than occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for 
conversion reaction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4,130, Diagnostic Code 9424 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Here, in a January 2004 post-rating letter, the RO provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The February 2003 SOC set forth the 
pertinent rating criteria for evaluating psychiatric 
disorders other than eating disorders, and  A May 2007 letter 
provided general notice regarding VA's assignment of 
effective dates and explained how disability ratings are 
determined by application of the rating schedule (consistent 
with Dingess/Hartman), and indicated that VA would consider 
the impact of the condition and symptoms on employment.  The 
May 2007 letter also provided examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain that would be relevant to establishing 
entitlement to increased compensation.  The Board finds that 
the January 2004 and May 2007 letters, read together with the 
February 2003 SOC, which included the pertinent rating 
criteria, satisfies the notice requirements of Vazquez-
Flores.  

Moreover, to whatever extent the aforementioned letters are 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran and his representative 
had actual knowledge of the information and evidence 
necessary to substantiate his claim for an increased rating.  
In this regard, in a June 2009 post-remand brief, the 
Veteran's representative argued that the Veteran meets the 
criteria for a 100 percent rating for conversion disorder and 
cited relevant diagnostic criteria.  The Veteran's 
representative also submitted a checklist filled out by his 
psychiatrist that listed the criteria found in the rating 
schedule for evaluating mental disorders and provided space 
for the psychiatrist to indicate if the Veteran's disability 
corresponded with the relevant symptomatology.  Further, 
during his hearing, the Veteran testified about the effects 
of his disability on his employment and daily life.  For 
example, he stated that he gets angry when his children have 
a disagreement and that he has snapped at his wife, as well 
as co-workers and supervisors.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the arguments, submission, and testimony 
described above, the Board finds that the record indicates 
that the Veteran and his representative have demonstrated 
actual knowledge of the information and evidence needed to 
establish an increased rating.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the May 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a January 2009 
VA examination.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's June 2006 
Board hearing, along with various written statements provided 
by the Veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record on the claim for a higher rating for 
conversion disorder is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart, 21 Vet. App. at 509-10.  The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

The rating for the Veteran's conversion reaction has been 
assigned pursuant to Diagnostic Code 9424.  However, the 
actual criteria for rating the Veteran's disability are set 
forth in a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 70 percent rating 
is assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to 
conversion reaction, the medical evidence reflects diagnoses 
of generalized anxiety disorder, depression, depressive 
disorder, dysthymia, dysthymic disorder, and mood disorder 
due to medical condition (back disorder).  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is 
no indication here it is possible to distinguish the symptoms 
from the Veteran's various psychiatric disorders, the Board 
has given the Veteran the benefit of the doubt and considered 
all of his psychiatric symptoms in evaluating his service-
connected conversion reaction.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a rating greater 
than 70 percent for conversion reaction is not warranted at 
any point pertinent to the claim for increase. 

During the Veteran's hearing, he testified that he gets 
nervous and depressed.  He indicated that he gets angry when 
his children have a disagreement and that he is irritable at 
times; sometimes snapping at his wife, co-workers and 
supervisors.  He also reported incidents of road rage.  

VA treatment records from November 2001 to March 2009 reflect 
GAF scores ranging from 50 to 64.  These records document 
show complaints of frustration and depression, as well as the 
multiple psychiatric diagnoses noted above.  

Also of record is a checklist filled out by the Veteran's 
psychiatrist in July 2006.  The psychiatrist indicated that 
he had treated the Veteran irregularly since November 2004 
and considered himself the Veteran's primary care provider 
regarding his psychiatric condition.  The checklist listed 
the rating criteria as found in the general rating formula 
for mental disorders (for the 30, 50, 70, and 100 percent 
ratings) and provided space for the psychiatrist to endorse 
whether the Veteran met the specified criteria or not.  The 
psychiatrist's responses indicated that in his opinion the 
Veteran met the criteria for a 30 percent rating but no 
higher.  

The Veteran was afforded a VA mental conditions examination 
in January 2009.  The examiner reviewed the Veteran's claims 
file and interviewed the Veteran.  During the examination, 
the Veteran reported that at times he was anxious, depressed, 
irritable, and embarrassed.  He stated that he was short 
tempered and had insomnia.  He indicated that his subjective 
complaints were frequent, severe, and daily in nature.  The 
examiner commented that it was clear that during the 
evaluation the Veteran was very constricted and not so 
forthcoming with complaints.  The examiner opined that the 
Veteran underplays his psychiatric and physical complaints; 
taking a stance of minimizing his symptoms.  

Mental status examination revealed impairment in thought 
process.  The Veteran was easily distracted and needed to be 
redirected to answer the question.  He had fair-to-poor 
concentration.  He denied any delusions or hallucinations.  
He also denied any inappropriate behavior, and none was cited 
within the evaluation.  The Veteran reported suicidal 
ideation but no plan and no intent to carry that out.  He 
denied homicidal ideation.  His activities of daily living 
were within normal range.  He was oriented times three.  He 
suffered from short-term memory loss, and his long-term 
memory was grossly intact.  He denied any obsessive or 
ritualistic behaviors.  The rate and flow of his speech was 
characterized as low energied, low volumed, at times tearful.  
The Veteran remained relevant and logical throughout the 
evaluation; however he did need to be redirected to answer 
the questions fairly often.  He reported having panic attacks 
every day lasting in duration from 45 minutes to 1 hour.  His 
mood was very depressed.  He did not have impaired impulse 
control.  He had low frustration tolerance, and reportedly 
throws and breaks things.  He also reported that two days 
prior to the examination, he threw a book across the room and 
that he had had road rage incidences.  He had nightly sleep 
impairment.  He had insomnia due to excessive worrying about 
his problems and being awakened by back pain.

The examiner diagnosed mood disorder due to medical condition 
(back strain) and assigned a current GAF score of 45.  The 
examiner opined that there is significant impairment in all 
realms of the Veteran's psychosocial functioning, 
specifically in his interpersonal relationships.  The 
examiner also commented that the Veteran has significant 
limitations in his physical activities and is impeded in 
pursuing recreational and leisure activities significantly.  
He also stated that the Veteran has significant restrictions 
in his occupational functioning all due to his service-
connected back pain and conversion disorder, which is also 
currently the same as his mood disorder due to medical 
condition (his back condition).

Collectively, the aforementioned medical evidence reflects 
that the Veteran's conversion reaction is manifested by 
insomnia, depression, frustration, anxiety, irritability, and 
some short term memory loss.  This is a level of occupational 
and social impairment no greater than what is contemplated in 
the currently assigned 70 percent disability rating.  

At no point during the period in question has the Veteran's 
overall conversion reaction symptomatology met the criteria 
for a rating in excess of 70 percent.  In this regard, the 
medical evidence does not show the Veteran to have gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name; or other symptoms that are 
characteristic of a 100 percent rating.  

At his VA examination, the Veteran's speech was described as 
low energied, low volumed, and at times tearful.  This does 
not represent a gross impairment in communication.  Moreover, 
there is no other indication of any impairment in 
communication.  VA treatment records show normal 
communication between the Veteran and medical professionals.  
For example, at a June 2004 psychiatry appointment, the 
Veteran's speech was described as spontaneous and goal 
directed, with a normal rate, tone and volume.  There is also 
no suggestion of any impairment in thought process other than 
the Veteran being easily distracted at his VA examination.  
The Veteran's thought process has often been described as 
normal and gross impairment in thought process is not shown.  
Grossly inappropriate behavior is not described during any of 
the Veteran's medical appointments and the Veteran denied 
such behavior at his VA examination.  

The Board recognizes that in September 2008, the Veteran 
reported auditory hallucinations, as well as flashbacks.  On 
numerous other occasions, both before and after September 
2008, the Veteran has repeatedly denied delusions and 
hallucinations.  Thus, the evidence does not show persistent 
delusions or hallucinations.  Likewise, as the Veteran 
reported suicidal ideation at the VA examination, he does 
apparently have occasional suicidal ideation.  However, in 
numerous treatment reports, both before and after January 
2009, he denied suicidal ideation.  The Veteran has 
repeatedly denied homicidal or violent ideation, plan and 
intent.  As such, the evidence does not establish a 
persistent danger of hurting self or others. 

The report of January 2009 VA examination appears to be 
reflect the most comprehensive evaluation of the Veteran's 
psychiatric disability, and is accorded significant probative 
value in reflecting the extent of psychiatric impairment.  At 
that time, the examiner stated that the Veteran's activities 
of daily living were within normal range.  Further, while the 
examiner noted Veteran relied heavily on his wife as his sole 
interpersonal support, and described that relationship as 
strained, the Veteran has reported working part time during 
the course of this appeal.  Thus, an intermittent inability 
to perform activities of daily living has not been shown.   

The Veteran has routinely been described as oriented times 
three, and disorientation to time or place is not otherwise 
shown.  While some short-term memory loss was noted by the 
January 2009 VA examiner, memory loss for names of close 
relatives, own occupation or own name is not shown in the 
record.  Importantly, at the January 2009 VA examination, 
long-term memory was grossly intact.  Treatment records from 
before and after the VA examination note normal recent and 
remote memory.  The evidence simply does not show the level 
of memory loss contemplated in the 100 percent rating.  No 
other symptoms characteristic of a 100 percent rating are 
shown.  

The Board notes the January 2009 VA examiner's comment that 
the Veteran may underplay his psychiatric symptoms.  However, 
based on the evidence of record-including the 
interpretations by mental health professionals of the 
Veteran's actions and statements-total occupational and 
social impairment is not shown.  The Board notes that almost 
all of the demonstrative symptoms of a 100 percent rating do 
not appear to be the type of symptoms that would not be 
noticed by mental health professionals upon examination, even 
if the Veteran was underplaying his symptoms.

The Board further finds that none of the GAF scores assigned, 
ranging from 45 to 64, alone, provide a basis for assigning a 
rating in excess of 70 percent for conversion reaction at any 
point pertinent to the appeal.  According to DSM-IV, a GAF 
score ranging from 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Here, the GAF scores have been 
consistent with no more than the current 70 percent rating.

As indicated above, in this case, there is no question that 
the Veteran's psychiatric problems result in significant 
occupational and social functioning; however, such is 
contemplated in the 70 percent rating currently assigned 
based upon consideration of applicable provisions of VA's 
rating schedule.  Neither the Veteran nor his representative 
has asserted the Veteran's entitlement to an extra-schedular 
rating for conversion reaction and such is not otherwise 
raised by the evidence of record.  See Colayong v. West, 
12 Vet. App. 524, 536 (1999).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's conversion 
reaction, pursuant to Hart, and that the claim for rating 
higher than70 percent for the disability must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
a higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

A rating in excess of 70 percent for conversion reaction is 
denied.


REMAND

As regards the remaining claim for higher rating for back 
disability, it is noted that a remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that not all of the 
directives of the April 2007 remand were followed; hence, 
further remand of the claim for a higher rating for a back 
disability is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim.

In the April 2007 remand, the Board instructed the RO to 
request specific authorization to enable it to obtain any 
outstanding records of treatment for the back from Dr. 
Nowacek, a chiropractor in Farmingdale, New York, that the 
Veteran testified treated him from about 2002-2005.  If the 
Veteran responded, the RO was to assist him in obtaining any 
additional evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  All 
records/responses received were to be associated with the 
claims file.  If any records sought were not obtained, the RO 
was to notify the Veteran and his representative of the 
records that were not obtained, explain the efforts taken to 
obtain them, and describe further action to be taken.

The AMC asked the Veteran to provide authorization to obtain 
records from Dr. Nowacek and he provided the authorization.  
A letter was mailed to Dr. Nowacek in June 2007, requesting 
records.  No response was received.  The claims file does not 
reflect that any follow up response was sent to Dr. Nowacek.  
Importantly, according to 38 C.F.R. § 3.159(c)(1), when 
attempting to obtain records not in the custody of a Federal 
department or agency, VA must make reasonable efforts to 
obtain the records.  Reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  In this case there was no indication that the 
records do not exist or that further attempts to obtain the 
records would be futile.  As such, a follow-up request was 
required. 

Accordingly, the RO/AMC should again attempt to obtain 
records from Dr. Nowacek, following the current procedures 
set forth in 38 C.F.R. § 3.159.  The Board notes that VA must 
properly notify the Veteran if reasonable efforts fail to 
obtain relevant non-Federal records.  See 38 C.F.R. 
§ 3.159(e).   

The record also reflects that there may be outstanding VA 
medical records which may be pertinent to the claim remaining 
on appeal.  In this regard, the Veteran reported during the 
hearing that he receives ongoing treatment for his back 
disability at the Northport VA Medical Center (VAMC).  
Records from this facility have been obtained through April 
2009.  As the Veteran asserted in a May 2009 statement that 
his disability has worsened, and the record indicates he 
receives ongoing treatment, up to date records should be 
obtained on remand.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all 
pertinent outstanding records from the Northport VAMC, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the Veteran 
meets the requirements of the decision of Vazquez-Flores 
(discussed above).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal (to include arranging for the Veteran to undergo 
further examination, if deemed warranted).  

The Board emphasizes that the Veteran filed his claim for 
increase in September 2001, and that the current 20 percent 
rating for his service-connected back disability was assigned 
under former Diagnostic Code 5295 for lumbosacral strain 
(although the disability has been  characterized to include 
arthritis changes and degenerative disc disease).  Effective 
in September 2002 and, more recently, in September 2003, the 
criteria for rating disabilities of the spine changed-see, 
e.g., 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine for renumbered  Diagnostic Codes 5235 
to 5243).  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate claims only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).   s such, 
the adjudication of the Veteran's claim should include 
discussion of the former and revised applicable rating 
criteria, as appropriate.  T RO's adjudication of the claim 
should also include consideration of whether "staged" 
rating of the Veteran's disability (assignment of different 
ratings for distinct periods of time, based on the facts 
found) pursuant to Hart (cited to above) is appropriate

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Northport VAMC all outstanding pertinent 
records of evaluation and/or treatment for 
a back disability (dated from April 2009 
to the present).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request from Dr. Nowacek 
all treatment records for the Veteran from 
2002 through 2005.  If a new authorization 
is needed to request these records, such 
should be requested from the Veteran.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records not in the custody of a Federal 
department or agency, to include making an 
initial and follow-up request if needed.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should ensure that its letter meets 
the requirements of Vazquez-Flores (cited 
to above), noting that the criteria for 
rating disabilities of the spine changed 
during the course of this appeal.    

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the Veteran to 
undergo further examination, if deemed 
warranted), the RO should readjudicate the 
claim remaining on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include consideration and discussion of 
the former and revised applicable rating 
criteria, as appropriate, as well whether 
staged rating of the back disability, 
pursuant to Hart (cited to above), is 
warranted.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes discussion 
of any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


